DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 16-30 are pending and have been examined in this application, claims 1-15 are cancelled. 
This communication is the first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 03/09/2021, 11/06/2020 and 04/05/2022 and reviewed by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the turn-slide cylindric joints from claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 is indefinite and unclear, restating “a fastening device” which is stated prior in the claim. It is unclear if this is meant to be the same fastening device, or a secondary fastening device. Based on the specification and drawings, the examiner has examined the claim as best understood, and has interpreted the second recitation of “a fastening device” to be the same fastening device. The claim has been understood as claiming the carrier has a fastening device which connects to the motor vehicle. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17, 23-24, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (GB 2490909 A) to Hill.
In regards to claim 16, Hill anticipates a transport system for an animal to be received in a motor vehicle, comprising: a carrier (Hill; 11) configured to be received on a transport surface of the motor vehicle (Hill; in the trunk of 100); and a boarding aid (Hill; 12, 12a, 12b, 12c) comprising a first tread element (Hill; 12a) and at least a second tread element (Hill; 12b or 12c), the first tread element swivelably attached to the carrier (Hill; 12a pivoting out from 11 at 19, see FIG 2), wherein the boarding aid is movable from a transport position (Hill; FIG 1) to a boarding position (Hill; FIG 6); wherein the boarding aid is arranged in the transport position on a first side of a plane defined by the carrier (Hill; see FIG 1, 12 exists on one side of a plane created by 11), and the boarding aid is an obstacle for the animal after the transport system has been received in the motor vehicle (Hill; see FIG 1, where 12 becomes a barrier), wherein the boarding aid arranged in the boarding position on a second side of the plane defined by the carrier and the animal is able leave the motor vehicle via the boarding aid (Hill; see FIG 6 where 12 extends on an opposite side of a plane created by 11 where the animal can leave or board); wherein the first tread element and the second tread element are moveable relative to each other between an extended condition and a stowed condition (Hill; see FIG 1 and FIG 6, extended and stowed, where 12a and 12b or 12c pivot/swivel with respect to one another); and wherein swiveling of the boarding aid relative to the carrier from the transport position to the boarding position provides a movement of the first tread element relative to the second tread element from the stowed condition to the extended condition (Hill; see FIG 1 and FIG 3, where 12a has to swivel and pivot outward to come to the extended position).

    PNG
    media_image1.png
    673
    578
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    817
    668
    media_image2.png
    Greyscale

In regards to claim 17, Hill anticipates the transport system of claim 16, wherein: the first tread element (Hill; 12a) and the second tread element (Hill; 12b or 12c) are configured to be swiveled between the extended condition and a folded condition (Hill; see FIG 1, FIG 3, FIG 6 where the tread portion swivels from a closed to an open position), and swiveling of the boarding aid relative to the carrier from the transport position to the boarding position provides a swiveling of the first tread element relative to the second tread element from the folded condition to the extended condition (Hill; See FIG 3 where 12a swivels relative to 12b, 12c, then 12b, 12c swivels with respect to 12a outwards in FIG 5).

    PNG
    media_image3.png
    656
    616
    media_image3.png
    Greyscale


In regards 23, Hill anticipates the transport system of claim 16, wherein: the carrier comprises a fastening device (Hill; 13, 16) for connection to a fastening device complementary to a reception of the motor vehicle (Hill; 16 connected to the interior of the motor vehicle 100).

In regards to claim 24, Hill anticipates the transport system of claim 16, wherein: the transport system comprises a rear wall facing the boarding aid and comprises two side walls (Hill; interior rear and sidewalls facing 11), the rear wall and the side walls movable relative to the carrier (Hill; the walls can move with the car 100 when 11 is removed).

In regards to claim 29, Hill anticipates a motor vehicle (Hill; 100), comprising: a transport system for an animal (Hill; 11, 12, 12a, 12b, 12c), the transport system received on a transport surface of the motor vehicle (Hill; on the trunk of 100), the transport system comprising: a carrier (Hill; 11) configured to be received on the transport surface of the motor vehicle (Hill; on the trunk of 100); and a boarding aid (Hill; 12, 12a, 12b, 12c) comprising a first tread element (Hill; 12a) and at least a second tread element (Hill; 12b or 12c), the first tread element swivelably attached to the carrier (Hill; 12a pivoting out from 11 at 19, see FIG 2), wherein the boarding aid is movable from a transport position (Hill; FIG 1) to a boarding position (Hill; FIG 6); wherein the boarding aid is arranged in the transport position on a first side of a plane defined by the carrier (Hill; see FIG 1, front side), and the boarding aid is an obstacle for the animal after the transport system has been received in the motor vehicle (Hill; see FIG 1, where 12 becomes a barrier), wherein the boarding aid arranged in the boarding position on a second side of the plane defined by the carrier and the animal is able leave the motor vehicle via the boarding aid (Hill; see FIG 6 where the animal can leave or board); wherein the first tread element and the second tread element are moveable relative to each other between an extended condition and a stowed condition (Hill; see FIG 1 and FIG 6, extended and stowed, where 12a and 12b or 12c pivot/swivel with respect to one another); and wherein swiveling of the boarding aid relative to the carrier from the transport position to the boarding position provides a movement of the first tread element relative to the second tread element from the stowed condition to the extended condition (Hill; see FIG 1 and FIG 3, where 12a has to swivel and pivot outward to come to the extended position).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over (GB 2490909 A) to Hill in view of (US 5941342 A) to Lee.
In regards to claim 21, Hill teaches the transport system of claim 16, but fails to teach wherein: the boarding aid comprises a stand pivotably attached to the second tread element and movable from an unfolded to a folded position, the stand extended mainly parallel to the second tread element in the folded position and the stand coupled to at least one element selected from a group consisting of the first tread element and the second tread element, wherein swiveling of the first tread element or the second tread element provides a swiveling movement of the stand.
Lee teaches the boarding aid comprises a stand (Lee; bottom portion of 20a) pivotably attached to the second tread element (Lee; bottom part of 20a attached to 20b) and movable from an unfolded (Lee; FIG 3) to a folded position (Lee; FIG 4), the stand extended mainly parallel to the second tread element in the folded position (Lee; see FIG 4 where 20a, 20b, and bottom portion of 20a is parallel with each other) and the stand coupled to at least one element selected from a group consisting of the first tread element and the second tread element (Lee; bottom portion of 20a is connected to both 20a and 20b), wherein swiveling of the first tread element or the second tread element provides a swiveling movement of the stand (Lee; swiveling the treads open swivels the bottom portion of 20a, see FIG 3).

    PNG
    media_image4.png
    525
    459
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hill such that it has a stand element connected to the treads such as the one taught by Lee. The motivation for doing so would be to provide greater stability of the tread portions.

In regards to claim 30, Hill teaches the motor vehicle of claim 29, wherein: the carrier is positively connected to a connector disposed in a rear portion of the motor vehicle (Hill; connected at 16 in the trunk of a car, see FIG 1).
Hill fails to teach the connection being to a loading-space rail or a lashing eyelet.
Lee teaches the connection being to a loading space rail (Lee; where the steps are connected to the rail of 110, see FIG 10A).

    PNG
    media_image5.png
    543
    419
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hill such that it connects to a rail as taught by Lee. The motivation for doing so would be to provide a more stable and secure mechanism to hold the tread portion in place in both an extended and collapsed position, in the case of having larger dogs or multiple dogs. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over (GB 2490909 A) to Hill in view of (US 6119634 A) to Myrick.
In regards to claim 22, Hill teaches the transport system of claim 16, wherein: at least one element selected from a group consisting of the first tread element and the second tread element is made of a toughened plastic (Hill; [0015])
Hill fails to explicitly teach the material is a composite fiber material.
Myrick teaches the first and second tread elements made of a composite fiber material (Myrick; see Col 3 lines 18-22, components 12 and 14 made of polypropylene and glass fiber-embedded plastic material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hill such that it uses a composite fiber material. The motivation for doing so would be to use a material that is strong but also lightweight and durable.

Claims 25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over (GB 2490909 A) to Hill in view of (US 5323921 A) to Olsson.
In regards to claim 25, Hill teaches the transport system of claim 24, but fails to teach wherein: the rear wall is pivotably connected to each of the side walls each along an edge of the rear wall, every side wall comprising at least two sections swivelable relative to each other, wherein the rear wall and the side walls are swivelable relative to each other and to the carrier and are configured to be moved to deposited position on the carrier.
Olsson teaches the rear wall (Olsson; either of 6) is pivotably connected to each of the side walls (Olsson; each of 4, 5) each along an edge of the rear wall (Olsson; see FIG 1) every side wall comprising at least two sections (Olsson; two sections 4 and 5) swivelable relative to each other (Olsson; each of 4 and 5 being siwvelable relative to each other), wherein the rear wall and the side walls are swivelable relative to each other (Olsson; siwvelable along the edges to which each of 4 or 5 attach to 6) and to the carrier (Hill as modified by Olsson; sidewalls connectable to the front portion being 11) and are configured to be moved to deposited position on the carrier (Olsson; sidewalls positioned on the top of 1).

    PNG
    media_image6.png
    672
    461
    media_image6.png
    Greyscale

Hill and Olsson are analogous art from similar fields of endeavor i.e. enclosures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hill such that it has interior disposed sidewalls which can be collapsible and disposed on the carrier, such as taught by Olsson. The motivation for doing so would be to provide an enclosed container or carrier which would allow a user to move and transport a pet outside of a vehicle.

In regards to claim 27, Hill teaches the transport system of claim 24, but fails to teach wherein: the rear wall is pivotable by a combination of a first hinge joint and a second hinge joint relative to the carrier, wherein a swiveling of the first hinge joint effects a displacement of a position of the second hinge joint.
Olsson teaches the rear wall is pivotable by a combination of a first hinge joint and a second hinge joint relative to the carrier (Olsson; see FIG 1 where hinge joints on either side of 6 create a first and second hinge joint relative to carrier 1), wherein a swiveling of the first hinge joint effects a displacement of a position of the second hinge joint (Olsson; movement of either joint on either side of 6 would cause the other hinge joint to be displaced since they are connected by 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hill such that it has a rear wall with two hinge joints connected to the side walls. The motivation for doing so would be to provide an enclosed container or carrier which would allow a user to move and transport a pet outside of a vehicle.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over (GB 2490909 A) to Hill as modified by (US 5323921 A) to Olsson as applied to claim 25 above, in further view of (US 7861458 B2) to Apps.
In regards to claim 26, Hill as modified by Olsson teach the transport system of claim 25, but fail to teach wherein: the sections of the side walls and the rear wall each are pivotable around pivot axes using turn-slide cylindric joints, pivoting of the sections of the side walls and the rear wall providing a translatory movement of the sections of the side walls and the rear wall relative to the pivot axes, the pivoting providing a combined translatory motion and swiveling of the sections of the side walls and the rear wall relative to each other.
Apps teaches wherein: the sections of the side walls and the rear wall (Apps; side walls 14, 16, end walls 18, 20) each are pivotable around pivot axes (Apps; at 48) using turn-slide cylindric joints, pivoting of the sections of the side walls and the rear wall providing a translatory movement of the sections of the side walls and the rear wall relative to the pivot axes, the pivoting providing a combined translatory motion and swiveling of the sections of the side walls and the rear wall relative to each other (Apps; where the hinge arrangement at 48 creates a vertical translation motion as well as a pivot motion, using a cylindrical piece or pin 55, allowing the wall to translate vertically upwards or downwards before pivoting and rotating about the axis at 48 into place).

    PNG
    media_image7.png
    549
    696
    media_image7.png
    Greyscale

Hill, Olsson, and Apps are analogous art from similar fields of endeavor i.e. enclosures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hill as modified by Olsson such that the hinges were of a construction made to both translate the wall and pivot the wall as taught by Apps. The motivation for doing so would be to allow the walls to provide clearance when being folded flat in a collapsed position.

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over (GB 2490909 A) to Hill in view of (US 20070084410 A1) to Hain.
In regards to claim 28, Hill teaches the transport system of claim 24, but fails to explicitly teach it further comprising: an energy absorption element meshed with a surface of the rear wall pointing away from the boarding aid.
Hain teaches an energy absorption element (Hain; 132) meshed with a surface of the rear wall pointing away from the boarding aid (Hain; on the rear wall 104 [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hill such that the rear walls have energy absorption elements such as the ones taught by Hain to help soften movement when the car speeds up or brakes.

Allowable Subject Matter
Claims 18-20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10856519 B2 to Volin teaches a pet crate which can be stored in a vehicle, with two side walls and a back wall which are collapsible, and a front barrier which can turn into a tread for an animal to enter the carrier.
US 20200180494 A1 to Bross teaches a tread with a curved profile.
US 20190337438 A1 to Keck teaches a tread with two tread elemetns and a stand, the tread attachable to a back end of a vehicle.
US 20190150400 A1 to Kumar teaches a carrier with a tread that goes from an extended to a collapsed position, the tread having a stand.
US 20190037799 A1 to Murray and US 10098314 B2 to Murray teaches a tread and carrier, the carrier having sidewalls and the tread collapsible.
US 20180334198 A1 to Hemphill teaches a tread tailgate system.
US 20180334071 A1 to Stojkovic teaches a tread tailgate system with two treads and a pivot.
US 10085417 B2 to Miller teaches an enclosure with sidewalls, the sidewalls being divided into two parts and having a hinge therebetween.
US 20180105091 A1 to Stevens teaches a tread that can be extended or collapsed.
US 20170088372 A1 to Breeden teaches a two piece tread with a curved profile.
US 7913651 B1 to Schiebout teaches a pet carrier with a tread.
US 20090038558 A1 to Schuite teaches a pet carrier with a tread.
US 5497729 A to Lord teaches a collapsible enclosure which has sidewalls made of two sidewalls connected by a hinge.
US 3270898 A to Heinrich teaches a two piece curved tread which folds upwards and creates a barrier in the stowed condition.
US 3195506 A to Beard teaches a foldable animal shipping container where the sidewalls are split into two pieces which are connected by a hinge, the sidewalls and end walls being collapsible.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647